IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00235-CV

                   IN THE INTEREST OF S.R., JR., A CHILD



                           From the 278th District Court
                              Madison County, Texas
                             Trial Court No. 18-16060


           REINSTATEMENT AND ABATEMENT ORDER


       At a hearing prior to the judgment in this proceeding, the mother of S.R., Jr. made

reference to the possible Indian heritage of S.R., Jr. Neither the trial court, the parents,

nor the Department pursued and resolved the issue at that time.

       Now, on appeal, in S.R., Jr.'s mother's second and third issue and his father's third

issue, appellants complain that the trial court was notified that the child might be an

Indian child and therefore, the Indian Child Welfare Act (ICWA) necessitates that the trial

court investigate the potential status of the child as an Indian child. Mindful of the 180-

day deadline to dispose of termination appeals, we abated this proceeding for the

Department to notify the Bureau of Indian Affairs and for the trial court to make findings
regarding the potential status of the child as an Indian child. The Department failed to

comply with this Court's order to send the notice but did send the notice after a hearing

conducted by the newly appointed trial court, which resulted in a further order from the

trial court to send the notice which we had previously ordered. The mother of S.R., Jr.

and another relative testified in that hearing as well.

         On November 25, 2019, the trial court entered a second order which requires any

responses from the Bureau of Indian Affairs or any tribe to be submitted to the trial court

on or before December 6, 2019. The trial court also filed a status report and request for

an extension of the abatement until December 16, 2019 with this Court so that the parties

may provide supplemental briefing to any responses from the Bureau of Indian Affairs

or the notified tribes and for the trial court to make the requested findings.

         This Court reinstates this proceeding for the purpose of rendering this order:

         The Department of Family and Protective Services and S.R., Jr.'s parents are

ordered to comply with the trial court's order of November 25, 2019. Specifically, they

are ordered to file the responses from the Bureau of Indian Affairs and any notified tribes

with the trial court clerk no later than 5:00 p.m. on December 6, 2019. Further, the parties

are ordered to file any supplemental briefing in the trial court addressing the responses

of the Bureau of Indian Affairs and any tribes no later than 5:00 p.m. on December 9, 2019.

         The trial court is ordered to enter its findings regarding the status of the child no

later than December 16, 2019.


In the Interest of S.R., Jr.                                                            Page 2
         This proceeding will be reinstated in this Court on December 17, 2019.

         A supplemental clerk's and reporter's record, if any, are ordered to be filed with

this Court no later than December 18, 2019 containing any relevant filed documents as

well as the trial court's written findings.

         The parties are ordered to file any response or supplemental briefing regarding

the trial court's findings with this Court no later than December 23, 2019 by 12:00 p.m.

         This proceeding is set for submission without oral argument on December 27,

2019.

         This proceeding is abated to the trial court for implementation and strict

compliance with this scheduling order.

                                              PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Reinstated and Abated
Order issued and filed November 27, 2019
[RWR]




In the Interest of S.R., Jr.                                                         Page 3